Citation Nr: 1520328	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-10 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the proposed reduction for post-operative residuals, excision of ganglion, right wrist, from 10 percent to a non-compensable rating, was proper ("wrist disability").  

2.  Whether the proposed reduction for post-operative residuals, excision of ganglion, right foot, from 10 percent to a non-compensable rating, was proper ("foot disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 

INTRODUCTION

The Veteran had active military service from January 1977 to January 1980 and from April 1980 to May 1983.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 1985 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran filed a Notice of Disagreement (NOD) in April 1986 and a Statement of the Case was issued in April 1985.  The Veteran requested a decision review officer hearing in his April 1986 NOD and that hearing was held in June 1986.  A supplemental statement of the case (SSOC) was issued in March 2013 and the Veteran filed his substantive appeal (VA Form-9) in April 2013.  The Board has determined that his VA-9 is timely and these matters are properly before the Board.  


FINDINGS OF FACT

1.  In January 1986, the RO reduced compensation benefits from 10 percent to 0 percent for the Veteran's post-operative residuals, excision of ganglion, right wrist and to reduce compensation benefits from 10 percent to 0 percent for the Veteran's post-operative residuals, excision of ganglion, right foot.  The veteran was notified of this reduction that same month; he was also notified that he had 30 days to request a hearing and 60 days to submit additional evidence.

2.  The Veteran testified before a decision review officer at a June 1986 hearing.  

3.  The reduction from 10 percent to 0 percent for both of his disabilities was effective as of April 1, 1986.   




CONCLUSION OF LAW

The reduction in the rating for post-operative residuals, excision of ganglion, right wrist from 10 percent to 0 percent, effective from April 1, 1986, was not proper and restoration of the 10 percent rating is warranted.  38 U.S.C.A. §§ 1101, 1155, 5103, 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 4.1-4.14, 4.40- 4.46, 4.59, 4.118 including Diagnostic Codes 7804 (2014).

2.  The reduction in the rating for post-operative residuals, excision of ganglion, right foot from 10 percent to 0 percent, effective from April 1, 1986, was not proper and restoration of the 10 percent rating is warranted.  38 U.S.C.A. §§ 1101, 1155, 5103, 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 4.1-4.14, 4.40- 4.46, 4.59, 4.118 including Diagnostic Codes 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the disability ratings for his right wrist disability and his right foot disability were improperly reduced and seeks restoration of the prior 10 percent evaluation for each of the disabilities.  

The RO granted service connection in a December 1985 rating decision.  The RO granted a 10 percent rating for his right wrist disability and a 10 percent rating for his right foot disability.  These rating decisions were granted based on a January 1985 VA examination that diagnosed the Veteran with residual of excision of ganglion of right wrist: scar of right wrist, tender and right wrist strain-intermittent.  The Veteran was also diagnosed with residual of excision of ganglion of dorsum of right foot: scar right foot, tender and healed fractures of proximal phalanx of right little toe.  

Subsequently, the Veteran underwent a VA examination of his disabilities in November 1985.  Based on the results the examination the RO determined that a reduction was warranted.  In December 1985, the RO informed the Veteran that they were reducing each of the Veteran's disability ratings from 10 percent to a non-compensable evaluation.  See e.g. 38 C.F.R. § 3.105(e)(1985)(where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments rating action will be taken.  The reduction will be made effective the last day of the month in which a 60 day period from date of notice to the payee expires).  The Veteran filed an NOD and requested a hearing.  The RO sent the Veteran an SOC in April 1986 prior to the hearing.  At the hearing, the Veteran testified that he had been to the VAMC in Philadelphia for treatment of his right wrist and right foot disabilities.  After the hearing, the RO attempted to locate the Veteran's treatment records at the Philadelphia VAMC.  However, the RO received a letter stating that no records were available.  The Veteran was notified that the records were unavailable in a September 1986 letter.  The Veteran was requested to contact the RO if he had records to submit.  The Veteran did not respond to the RO's request.  No further action was done on this case until the RO sent a SSOC in March 2013 and the Veteran submitted a timely VA-9 in April 2013.  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections. 38 C.F.R. §§ 3.343, 3.344.  Under 38 C.F.R. § 3.343, additional protections are afforded to claims where a reduction of a total disability rating is contemplated.  However, this provision concerning rating reductions and terminations of 100 percent ratings is not applicable in this case.  Additionally, under 38 C.F.R. § 3.344 , if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  Furthermore, under 38 C.F.R. § 3.344, ratings on account of diseases subject to temporary or episodic improvement, such as manic depressive or psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer and many skin conditions, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  See Peyton v. Derwinski, 1 Vet. App. 282, 286- 87 (1992).  The Board notes, however, that the 10 percent ratings for a right wrist disability and a right foot disability were in effect for less than 5 years.  Additionally, the Veteran's disabilities are not conditions known to have temporary or episodic improvement.  Thus, various provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings do not apply in this case and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).

In the December 1985 rating decision that reduced the Veteran's disability evaluations, the RO stated that the Veteran's scar on his wrist was not tender and not swollen; he had strong grip and 1-inch scar running through the radial aspect of the wrist.  The Veteran displayed good range of motion.  The right foot disability revealed a 2-inch scar, well-healed and non-tender on the dorsum of the foot, proximal to the MTP joint.  The RO based all of this on the Veteran's VA Examination from November 1985.  

However, at the Veteran's hearing in June 1986 he reported that he worked as a caterer.  His wrists hurt when had to "lift heavy boxes and stuff."  Further, after repeated use he had cramps in his wrist.  The Veteran reported that his foot hurts when wore any type of shoes or boots.  He still forced himself to wear boots, but he could only tolerate the pain for so long.  The Veteran went on to explain that after the surgery on his wrist, the pain actually increased.  Further, that even though he had the cyst on his foot removed; there remained a small lump that caused significant pain and discomfort.  Additionally, he claimed that the lump on his foot was increasing in size.  The Veteran was referred to an orthopedist by his primary care physician.  

The RO failed to issue a supplemental statement of the case after the Veteran gave his hearing testimony depriving him of his right to have new evidence considered in his reduction case, and is a violation of his procedural rights.  See e.g. 38 C.F.R. § 19.122 (1985)(noting a supplemental statement of the case will be furnished to the appellant when additional pertinent evidence is received, when a material defect is discovered or when for any other reasons the original statement is inadequate but noting an SSOC is not required following a hearing on appeal before field personnel when no additional pertinent evidence is received); 19.201 (1985)(noting that appellate decisions may be vacated where there has been a prejudicial to afford the appellant a personal hearing, statement of the case, or notification of the right to representation).  The RO did not provide the Veteran with a supplemental statement of the case until March 2013, almost 26 years later.  However, the RO did proceed with the planned reduction.  

Further, the Veteran's lay testimony provided a more detailed evidentiary picture of the pain and discomfort the Veteran's service connected disabilities caused him on a daily basis, as well as, the functional impact it had on his activities of daily living, to include working.  In other words, his hearing testimony provided additional pertinent evidence.  The Veteran testified that he could not wear shoes or boots without experiencing pain.  He further testified that his wrist has flare-ups, which made it difficult for him to carry heavy objects.  The Board finds the Veteran's lay testimony both competent and credible and finds that it was testimony that would have been sufficient to maintain the Veteran's 10 percent evaluation for his right wrist disability and right foot disabilities.  See 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  The Board also finds that the November 1985 VA examination as incomplete and inadequate.  There was a lack of discussion of the Veteran's severity of his disabilities, range of motion testing, the impact the disabilities had on his activities of daily life, and overall functional loss.  Inadequate examinations and opinions include those that provide insufficient supporting rationale or contain only data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).  

As the RO failed to consider the Veteran's lay testimony in its reduction of the Veteran's disabilities and failed for more than 25 years to consider the pertinent lay testimony provided by the Veteran in his June 1986 hearing, the Board finds that the reduction based solely on a less than adequate examination was improper.  Thus, the Board has determined that restoration of the 10 percent rating for post-operative residuals, excision of ganglion, right wrist and the 10 percent rating for post-operative residuals, excision of ganglion, right foot should be restored.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.105(e); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Duty to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The rating for the service-connected post-operative residuals, excision of ganglion, right wrist was improperly reduced to a non compensable rating and restoration of a 10 percent evaluation is granted, subject to the laws and regulations governing the payment of monetary benefits.

The rating for the service-connected post-operative residuals, excision of ganglion, right foot was improperly reduced to a non compensable rating and restoration of a 10 percent evaluation is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


